PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                               No. 97-4101
NATHANIEL A. RICHARDSON, JR., a/k/a
Nathaniel Skeeter, a/k/a Skeet,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 97-4149

JERMAINE CLEAVON GOLDEN,
Defendant-Appellant.

Appeals from the United States District Court
for the Eastern District of Virginia, at Norfolk.
Raymond A. Jackson, District Judge.
(CR-96-153)

Argued: May 5, 2000

Decided: November 22, 2000

Before WIDENER and MOTZ, Circuit Judges, and
Irene M. KEELEY, United States District Judge for the
Northern District of West Virginia, sitting by designation.

_________________________________________________________________

Affirmed by published opinion. Judge Widener wrote the opinion, in
which Judge Motz and Judge Keeley joined.

_________________________________________________________________
COUNSEL

ARGUED: Keith Loren Kimball, COLGAN & KIMBALL, P.L.C.,
Virginia Beach, Virginia, for Appellants. Vincent L. Gambale, Assis-
tant United States Attorney, Alexandria, Virginia, for Appellee. ON
BRIEF: Douglas Fredericks, Norfolk, Virginia, for Appellants. Helen
F. Fahey, United States Attorney, Laura Pellatiro Tayman, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.

_________________________________________________________________

OPINION

WIDENER, Circuit Judge:

In a prior unpublished decision, we affirmed the various convic-
tions for drug related crimes of Nathaniel A. Richardson, Jr., Jermaine
Cleavon Golden, and Avery Myron Lawton.1    1 United States v.
Nathaniel A. Richardson, No. 97-4101(L), 162 F.3d 1158 (table),
1998 WL 546096 (4th Cir. 1998) (Nathaniel Richardson). Nathaniel
Richardson and Golden filed a petition for certiorari in the Supreme
Court, which granted certiorari, vacated our just mentioned prior deci-
sion in Nathaniel A. Richardson, Jr. v. United States, 526 U.S. 1155
(1999), and remanded the case for reconsideration in light of the
Court's decision in an unrelated case, Eddie Richardson v. United
States,22 526 U.S. 813 (1999) (Eddie Richardson). Upon reconsidera-
tion, we affirm both Golden's and Nathaniel Richardson's respective
convictions and sentences.

I.

We consider here the Continuing Criminal Enterprise conviction of
_________________________________________________________________
1 Lawton is not a party to the present appeal.
2 The case in 526 U.S. at 813 involved a defendant named Eddie Rich-
ardson. The current appeal involves a different man, Nathaniel A. Rich-
ardson, Jr. To avoid confusion in this opinion, we will refer to Nathaniel
Richardson's case in our court as Nathaniel Richardson and to the
Supreme Court's opinion in Eddie Richardson's case as Eddie Richard-
son. As well, we may use their given names.

                  2
Nathaniel A. Richardson, Jr., pursuant to the remand from the
Supreme Court, and as well we consider the argued application of
Jones v. United States, 526 U.S. 227 (1999), and Apprendi v. New
Jersey, 120 S. Ct. 2348 (June 26, 2000), to the conspiracy conviction
of Richardson and to Richardson's substantive conviction on Count
THREE. We also consider any application of Apprendi to the sentenc-
ing of these defendants. Other than that, we adhere to our decision in
United States v. Nathaniel A. Richardson, Jr., No. 97-4101(L), 162
F.3d 1158 (table), 1998 WL 546096 (4th Cir. 1998) (Nathaniel Richard-
son).3
son 3

II.

The facts concerning the underlying drug conspiracy leading to the
arrests and trial in this case were set forth in our prior opinion, and
we restate them here.

         Evidence at trial (taken in the light most favorable to the
        Government) established that at the relevant times charged
        in the indictment, Richardson organized and operated a con-
        tinuing drug trafficking operation in the Southside Gardens
        area of Portsmouth, Virginia. Beginning in 1992, Richard-
        son and Joseph Dodd began purchasing crack cocaine in rel-
        atively large quantities which they then sold to lower-level
        dealers, including [ ] Avery Lawton. Over the next two
        years, Richardson purchased ever increasing quantities of
        crack cocaine such that early in 1994 Richardson regularly
        purchased kilogram quantities of crack cocaine from a sup-
        plier named Michael Cromwell.

         By 1995, Richardson's illicit business relationship with
        Cromwell was thriving to the point that Cromwell sent cou-
        riers to Suriname, South America to bring kilogram quanti-
        ties of liquid and powder cocaine to the United States on
        Richardson's behalf. Cromwell then processed the cocaine,
_________________________________________________________________
3 In the event our earlier opinion in 97-4101(L), 162 F.3d 1158 (table),
did not implicitly find sufficient evidence to sustain Richardson's con-
viction on Count THREE of the indictment, we add that we find an abun-
dance of evidence to sustain that conviction.

                   3
       sometimes with the help of Richardson, and Richardson
       then sold quantities to several underlings, including Golden
       and Lawton.

        . . . In May 1995, Portsmouth police officers, exercising
       a valid search warrant at Joseph Dodd's residence, recov-
       ered 642.5 grams of crack cocaine. Richardson was present
       in the bedroom where the cocaine was found and evidence
       at trial established that this cocaine had originally been part
       of a larger three kilogram shipment that Richardson stored
       at the residence of one Fred Hamm. See JA 344-45.

        Following his arrest on drug distribution charges in con-
       nection with the May search and seizure, Richardson
       expanded his enterprise into heroin distribution. During the
       fall of 1995 Richardson provided Hamm with heroin,
       instructed Hamm on where to buy cutting agents, and taught
       him how to dilute and package the product for street distri-
       bution. Lawton was also brought into this expansion of the
       drug trade and he began selling the product in the Southside
       area. See JA 948-50; 972-75; 10001-02; 1077-79.

        Finally, in July 1996, seven defendants (including appel-
       lants here) were charged by a federal grand jury in a sixteen-
       count indictment alleging a criminal conspiracy to distribute
       crack cocaine and heroin. Richardson, Lawton, and Golden,
       each plead not guilty and were tried together. Following a
       jury trial, appellants were found guilty of various charges.
       Richardson was convicted of conspiracy [under 21 U.S.C.
       § 846], engaging in a criminal enterprise[in violation of 21
       U.S.C. § 848], possession with intent to distribute crack
       cocaine [under 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2],
       and [two counts of] money laundering [under 18 U.S.C.
       § 1956(a)]. Golden was convicted of conspiracy [under 21
       U.S.C. § 846], possession with intent to distribute crack
       cocaine [under 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2],
       and carrying a firearm in relation to a drug trafficking
       offense [under 18 U.S.C. §§ 924(c) and 2]. . . .

Nathaniel Richardson, No. 97-4101(L), 162 F.3d 1158 (table), 1998
WL 546096, at **1-2. The district court sentenced Nathaniel Richard-

                  4
son to life imprisonment for both the continuing criminal enterprise
count and the substantive drug count and to 240 months imprisonment
for each of his two money laundering counts. The district court
vacated Richardson's conspiracy conviction treating it as a lesser-
included offense of the continuing criminal enterprise conviction. The
district court sentenced Golden to 235 months imprisonment for the
conspiracy and possession counts, to be served concurrently, followed
by an additional 60 months imprisonment for the firearm count.

Richardson and Golden timely appealed their convictions to this
court. In that appeal, Richardson raised for the first time the argument
that the district court erred by failing to instruct the jury sua sponte
that all the jurors had to agree unanimously on which three acts con-
stituted the continuing series of violations necessary for a conviction
on the continuing criminal enterprise count.4 4 Nathaniel Richardson,
No. 97-4101(L), 162 F.3d 1158 (table), 1998 WL 546096, at **5 n.2.
We rejected that argument based on our decision in United States v.
Hall, 93 F.3d 126 (4th Cir. 1996), which held that district courts were
not required to give such an instruction. Nathaniel Richardson, No.
97-4101(L), 162 F.3d 1158 (table), 1998 WL 546096, at **5 n.2 (cit-
ing United States v. Hall, 93 F.3d at 129-30). We also rejected Rich-
ardson's and Golden's remaining claims and affirmed their
convictions. Nathaniel Richardson, No. 97-4101(L), 162 F.3d 1158
(table), 1998 WL 546096, at **3-8.

Nathaniel Richardson and Golden then appealed our decision in
Nathaniel Richardson to the Supreme Court. In his petition for certio-
_________________________________________________________________
4 Richardson also alleged that (1) the district court erred in failing to
sustain his arguments that the government violated Batson v. Kentucky,
476 U.S. 79 (1986), when exercising its peremptory strikes, (2) the dis-
trict erred by refusing to exclude the testimony of Carnell Byrd as irrele-
vant and prejudicial, (3) the evidence was insufficient to establish that he
was involved in a conspiracy under 21 U.S.C. § 848(a) and (c), (4) he
was entitled to an instruction stating that a mere buyer/seller relationship
is not sufficient to prove a violation of the continuing criminal enterprise
charge, and (5) the court improperly attributed two sentence enhance-
ments based on his use of a firearm and his fleeing from law enforcement
officials. See generally, Nathaniel Richardson , No. 97-4101(L), 1998
WL 546096.

                  5
rari, Nathaniel Richardson again argued that the jury should have
been instructed to agree unanimously on the specific acts that consti-
tuted the series of violations for the continuing criminal enterprise
count.55 While Nathaniel Richardson's and Golden's petition was
pending, the Supreme Court held in the unrelated case, Eddie
Richardson, that under the continuing criminal enterprise statute, 21
U.S.C. § 848, the jury had "to agree unanimously about which spe-
cific violations make up the `continuing series of violations.'" Eddie
Richardson, 526 U.S. at 815. This decision abrogated the holding of
United States v. Hall that such an instruction was not required. See
United States v. Brown, 202 F.3d 691, 699 (4th Cir. 2000) (acknowl-
edging Hall's abrogation). Pursuant to its holding in Eddie
Richardson, the Court vacated our decision in Nathaniel Richardson
and remanded for reconsideration in light of its holding in Eddie
Richardson. Nathaniel A. Richardson, Jr. v. United States, 526 U.S.
1155 (1999). Richardson now argues that the district court committed
reversible plain error by failing to give a unanimity instruction and
that we should exercise our discretion to notice the error, reverse his
conviction, and order a new trial. Richardson also reasserts all his
prior arguments raised to this court in his first appeal.

Golden was not convicted of continuing criminal enterprise, thus
the Supreme Court's decision in Eddie Richardson did not affect our
decision regarding Golden in Nathaniel Richardson. In Nathaniel
Richardson, Golden only pursued his claim that the district court erro-
neously failed to sustain his Batson challenge. Nathaniel Richardson,
No. 97-4101(L), 162 F.3d 1158 (table), 1998 WL 546096, at **2-3.
This was also the only claim Golden pursued on certiorari to the
Supreme Court. Golden reasserts his Batson claim in this appeal.
_________________________________________________________________

5 Richardson also presented the following arguments to the Supreme
Court: (1) the district court failed to grant his Batson motion, (2) the evi-
dence was insufficient to establish his guilt on the continuing criminal
enterprise count, (3) the evidence was insufficient to prove his guilt on
the substantive drug charge, and (4) the court erred in adding a two-point
enhancement to his sentence.

                   6
III.

To convict a defendant of continuing criminal enterprise under 21
U.S.C. § 848(c), the government must show that a defendant commit-
ted a felony violation of the federal drug laws and that "such violation
[was] a part of a continuing series of violations of [the federal drug
laws]." 21 U.S.C. § 848(c)(2); see Brown, 202 F.3d at 698. The dis-
trict court instructed the jury that "the phrase`a continuing series of
violations' means three or more violations of federal narcotics laws
committed which are in some way related to another." However, the
district court did not instruct the jury that it had to agree unanimously
on which three acts constituted the continuing series. Eddie Richard-
son now requires such an instruction. Because Richardson did not,
and indeed could not, object to the exclusion of such an instruction
at the time of his trial, we evaluate his case to see if the failure to
include the instruction constitutes plain error that warrants a new trial.
See Fed. R. Crim. P. 52(b); United States v. Olano, 507 U.S. 725,
731-32 (1993).

Under the standard set forth by the Supreme Court in United States
v. Olano, we may only reverse a conviction for plain error if the
defendant establishes the following: (1) that an error occurred, (2) that
it is plain, and (3) that the error affected his substantial rights. Olano,
507 U.S. at 732. "Moreover, Rule 52(b) leaves the decision to correct
the forfeited error within the sound discretion of the court of appeals,
and the court should not exercise that discretion unless the error seri-
ously affect[s] the fairness, integrity or public reputation of judicial
proceedings." Olano, 507 U.S. at 732 (alteration in original) (internal
quotation marks and citations omitted).

Under Olano, Richardson must first show that there was an error.
Richardson argues, the government concedes, and we agree that the
failure to include a unanimity instruction on the continuing criminal
enterprise count was an error in light of Eddie Richardson. This error,
as argued by Richardson and conceded by the government, was also
plain. An error is plain when the law was clear at the time of the trial,
but the action is clearly contrary to the law at the time of the appeal.
See United States v. Hastings, 134 F.3d, 235 at 239-40 (4th Cir. 1998)
(citing Johnson v. United States, 520 U.S. 461, 467-68 (1997); United
States v. David, 83 F.3d 638, 645 (4th Cir. 1996)). Under our prece-

                  7
dent in Hall, a unanimity instruction was not required during Richard-
son's trial, but Eddie Richardson changed the law for this appeal, thus
the error is plain.

While Richardson has established the first two prongs of the Olano
analysis, he must also show that the error affected his substantial
rights and, if so, that we should use our discretion to correct the error.
We address these two points in turn.

A.

To determine if an error affected Richardson's substantial rights,
we must find that it was prejudicial, or more specifically, that it "af-
fected the outcome of the district court proceedings." See Olano, 507
U.S. at 734. Unlike a harmless error analysis, Richardson bears the
burden of showing that the error was prejudicial. Olano, 507 U.S. at
734. As we explained succinctly in United States v. Hastings:

        On harmless error review, a defendant is entitled to reversal
        of his conviction unless the Government can establish that
        the error does not affect substantial rights. In contrast, on
        plain-error review, a defendant is entitled to reversal only
        upon a showing that the error does affec[t] substantial rights,
        that is, that the error actually affected the outcome of the
        proceedings.

134 F.3d 235, 240 (4th Cir. 1998) (alteration and emphasis in origi-
nal) (internal quotations and citations omitted) (citing Olano, 507
U.S. at 734).

In his brief, Richardson argues that an Eddie Richardson error can-
not be harmless. Under circuit precedent, we presume prejudice when
an error cannot be reviewed for harmlessness. See Hastings, 134 F.3d
at 240 (noting that in this circuit, an error that cannot be reviewed for
harmlessness automatically satisfies the prejudice prong of the plain
error inquiry). Thus, Nathaniel Richardson argues that he need not
show prejudice from the error because the failure to instruct on an ele-
ment of a crime can never be harmless. See, e.g., United States v.
David, 83 F.3d 638, 647 (4th Cir. 1996). Richardson's briefs, there-

                   8
fore, provide no specific demonstration of prejudice due to the lack
of a unanimity instruction on the continuing criminal enterprise count.

Richardson filed his brief before our decision in United States v.
Brown. In Brown, we determined that Eddie Richardson errors which
have been preceded by objection at trial are subject to harmless error
analysis, Brown, 202 F.3d at 699. Richardson's brief, of course, did
not take Brown into account. But, at oral argument, Richardson
argued and now argues with some logic that because he contested the
veracity of all the government's witnesses at trial, the jury could have
disbelieved any or all of the witnesses. Therefore, the argument goes,
we do not know which violations the jury unanimously agreed upon.6   6
However, on plain error review, it is the defendant's burden to show
that the error affected the outcome of the proceedings. Olano, 507
U.S. at 734. The fact that Richardson established that many of the
witnesses had a motive to lie or exaggerate does not show that the
jurors disbelieved the witnesses and that the jurors in turn would not
have convicted him on the continuing criminal enterprise count under
proper jury instructions. Even under a harmless, rather than plain,
error review, we are of opinion that the government has shown that
the error does not affect substantial rights. In addition to the convic-
tion on Count THREE, the hundreds of felony drug transactions in
which Richardson was shown to have participated leaves no doubt
that two of them were valid. See note 6, infra .

Upon a review of the record, we have found affirmative evidence
of hundreds of substantive felony violations of the federal drug laws
in which Richardson either possessed, sold, bought, or prepared crack
cocaine or other illegal drugs.7 7 While the witnesses' credibility may
_________________________________________________________________
6 This is apparently Richardson's only available argument because of
lack of affirmative evidence which tends to discount the evidence offered
by the government. He called no witnesses in the case which went to the
jury on the evidence of the government. The docket sheet shows: "Deft.
Richardson presented no evidence and rested."
7 Examples contained in the record include the following: Weekly sales
of two ounces of crack cocaine to Bob Holman, perhaps a dozen transac-
tions -- throughout summer of 1992. J.A. 445. Repeated sales of quarter
ounce and half ounce packages of crack to Mr. Byrd-- summer 1992.
J.A. 821. Sale of crack to Mr. Jett -- summer of 1992. J.A. 967. Multiple

                  9
have been questioned due to their various motives for testifying and
their activities as drug dealers, on this record the incidents themselves
were not subject to question unless the jury did not believe the wit-
nesses. As noted, Richardson essentially argues that the record does
not show which three violations the jury agreed upon when there were
multiple violations to choose from. Because of the sheer number of
_________________________________________________________________

purchases of four and one-half ounces of crack from"Chef" -- spring of
1993. J.A. 447. Repeated purchases of ten ounces of crack from "Black"
-- April and May of 1993. J.A. 450. "Fronting" for sale to Miss Craw-
ford a quarter ounce, then a half ounce, and then another half ounce all
on the same day -- spring 1994. J.A. 525. Two sales of one ounce pack-
ages of crack to Miss Crawford -- spring 1994. J.A. 525. Sales of four
and one-half ounces of crack to Miss Crawford two to three times a
week, perhaps some forty transactions -- summer to winter of 1994. J.A.
536. Sale of a twenty dollar "piece" of crack to Miss Faison -- 1994.
J.A. 946. Two sales of an ounce of crack to "Marcus" -- 1994. J.A. 947.
Three deliveries of one-half ounces of crack packaged for sale to Mr.
Barnes in a single night -- November 8, 1994. J.A. 1070. Delivery of
another one half-ounce of crack to Mr. Barnes the next night -- Novem-
ber 9, 1994. Sale of four and one-half ounces of crack to Mr. Hamm
roughly every three days for most of a year, perhaps over one hundred
separate transactions -- 1994. J.A. 313. Multiple deliveries of crack
cocaine to Mr. Golden, Mr. Lawton, and Miss Crawford-- 1994. J.A.
315. Possession of 160 quarter ounces of crack packaged for sale --
spring of 1995. J.A. 847. Delivery of heroin to Mr. Lawton -- spring of
1995. J.A. 951. Possession of three kilograms of crack -- April of 1995.
J.A. 344. Sale of crack to Mr. Sweat -- 1995. J.A. 848. Separate, weekly
deliveries of one-half to one kilogram of crack to Mr. Golden, to Mr.
Dodd, and to Mr. Hamm, perhaps more than sixty transactions -- late
1994 to early 1995. J.A. 318. Daily sales of ten dollar bags of heroin to
Miss Faison, more than two hundred separate transactions -- June of
1995 through January of 1996. J.A. 948. Purchase of two kilograms of
crack from Mr. Cromwell -- summer of 1995. J.A. 1117. Purchase of an
additional kilogram of crack from Mr. Cromwell -- summer of 1995.
J.A. 1122. Financing trip of Miss Wright to ferry two kilograms of
cocaine back from Surinam -- summer of 1995. J.A. 1123. Delivery of
forty to fifty ten dollar bags of heroin to Miss Madsen -- fall of 1995.
J.A. 975. Sale of six bags heroin to Mr. Barnes on five separate occa-
sions -- November of 1995. J.A. 1079. Sale of twenty dollar piece of
crack to Miss Elliot -- December of 1995. J.A. 760.

                  10
violations not contested by evidence, the fact that the jury was
instructed that it must find three violations, and Richardson's inability
to demonstrate that had the jury been properly instructed it would not
have unanimously found the extra required violations,8 8 to that found
in Count THREE, under the circumstances, we hold that Richardson
has not sustained his burden of showing that the Eddie Richardson
error affected the outcome of the proceeding. The proof against
Nathaniel Richardson was simply overwhelming.

B.

Even if there were prejudice, we should decline to correct the error
unless it "seriously affects the fairness, integrity or public reputation
of judicial proceedings." Olano, 507 U.S. 732 (internal quotations
omitted). In view of the hundreds of felonious drug transactions, evi-
dence of which the government produced, we conclude, and it is our
opinion, that the fairness, integrity or public reputation of the judicial
proceedings in this case are not seriously affected by the affirmance
of the judgment of conviction and that the conviction should not be
set aside merely because the jury was not instructed to isolate three
violations among the hundreds before it.

IV.

Richardson now argues that Jones v. United States, and we note
that the subsequent decision of Apprendi v. New Jersey, 120 S. Ct.
2348 (2000), is on the same subject, should invalidate his convictions
on Count ONE, conspiracy, and Count THREE, possession with
intent to distribute 50 grams or more of cocaine.

With respect to the conviction on conspiracy, Count ONE, that
conviction was vacated by the district court because the district court
considered it as a lesser included offense under Count TWO, a Con-
tinuing Criminal Enterprise. The government did not appeal the vaca-
tion of the conspiracy offense, and the question is moot. Thus we do
not address it. Richardson was not sentenced for conviction under
Count ONE.
_________________________________________________________________
8 Even assuming the conspiracy conviction does not count.

                   11
With respect to the conviction under Count THREE, Richardson
claims that neither the drug type or drug quantity were treated as ele-
ments of the offense. The argument is not well taken because there
is no factual basis for the argument. Both the drug type and quantity
were set forth in the indictment and the jury was charged in that
respect.

Count THREE of the indictment provides in pertinent part as fol-
lows:

       Nathaniel A. Richardson, Jr., . . . did unlawfully, knowingly,
       and intentionally possess with the intent to distribute fifty
       (50) grams or more of a mixture or substance containing
       cocaine base . . . in violation of Title 21, United States Code
       Section 841(a)(1) . . . .

So the indictment explicitly charged Richardson with 50 grams or
more of a substance containing cocaine base. Both the drug type and
quantity Richardson complains about were explicitly charged in the
indictment.

The district court ever so carefully charged the jury. Indeed it pre-
pared a jury charge of 82 pages which it read to the jury and then
gave to the jury in writing to take to the jury room. The charge was
complete with an index of 63 items and included a letter for letter rec-
itation of all of Count THREE, explicitly including the following lan-
guage:

       Nathaniel A. Richardson, Jr., unlawfully, knowingly, and
       intentionally possessed with the intent to distribute fifty (50)
       grams or more of a mixture or substance containing cocaine
       base.

The jury was further charged that in order to convict the govern-
ment must prove beyond a reasonable doubt that:

       . . . Nathaniel A. Richardson, Jr., possessed the controlled
       substance described in the indictment. (italics added)

                  12
Thus, the indictment explicitly charged the defendant with posses-
sion of 50 grams or more of the illegal drug crack cocaine. The jury
was charged in the terms of the indictment and was charged that in
order to convict the government must prove that the defendant "pos-
sessed the controlled substance described in the indictment."

The government could not have been more explicit as to the drug
quantity and type in the indictment, and the district court could hardly
have been more explicit in its jury charge. Thus, as noted, there is no
factual basis for the claim that Jones was not complied with. In our
opinion, there is no error at all with respect to the indictment and jury
charge under Count THREE, harmless, plain or otherwise. Apprendi,
120 S.Ct. at 2362-2363, adopts the rule in Jones , so the result would
be the same for an argument under Apprendi.

V.

Richardson and Golden also challenge several of their sentences
under the recent case of Apprendi v. New Jersey , 120 S. Ct. 2348 (2000).9
                                                                        9
Under Apprendi, "Other than the fact of a prior conviction, any fact
that increases the penalty for a crime beyond the prescribed statutory
maximum must be submitted to a jury, and proved beyond a reason-
able doubt." 120 S. Ct. 2362. In United States v. Angle, No. 96-4662,
(4th Cir. Oct. 12, 2000), this circuit applied Apprendi to 21 U.S.C.
§ 841, the statute under which Richardson was convicted on Count
THREE. As we decided in Angle,

        . . . in order for imprisonment penalties under
        § 841(b)(1)(A) or (B) to apply to the defendants, such that
        findings of particular drug quantities could expose them to
        imprisonment terms greater than § 841(b)(1)(C)'s catch-all
        statutory maximum of twenty years, the drug quantity must
        be treated as an element: charged in the indictment, submit-
        ted to a jury, and proven to beyond a reasonable doubt.
_________________________________________________________________
9 Richardson does not challenge under Apprendi the sentences imposed
for conviction on Count FIFTEEN and Count SIXTEEN for money laun-
dering, and Golden does not challenge the sentence imposed for convic-
tion on Count Eight for unlawful carrying of a firearm.

                  13
Angle, slip op. at 15.

Richardson was sentenced to life imprisonment on Count Three,
drug possession with intent to distribute 50 or more grams of crack
cocaine. The statutory maximum provided for such drug possession
is life imprisonment under § 841(b)(1)(A)(iii). Thus, because the
amount of drugs was charged in the indictment and was required to
be found by the jury his convictions complied with Jones and
Apprendi. His sentence on Count THREE presents no Apprendi issue
and is affirmed.10
                10

For his conviction on Count TWO, engaging in a Continuing Crim-
inal Enterprise, Richardson was sentenced to life imprisonment. The
Continuing Criminal Enterprise statute, § 848, provides for a maxi-
mum term of life imprisonment. His sentence on Count TWO there-
fore presents no Apprendi issue and is affirmed.

Golden was sentenced to 235 months on Count FOUR, possession
with intent to distribute 4.33 grams of crack cocaine. The statutory
maximum provided for such drug possession under§ 841(b)(1)(C) is
240 months. Thus, his sentence on Count FOUR presents no Apprendi
issue and is affirmed.

Golden was also sentenced to 235 months on Count ONE, conspir-
acy. Sentences under the drug conspiracy statute,§ 846, are those pre-
scribed by the statutes fixing penalties for the substantive offenses
that were the object of the conspiracy. The substantive offenses that
were the object of the conspiracies in this case include possession
with intent to distribute 50 or more grams of crack cocaine in viola-
tion of § 841(a)(1) and § 841(b)(1)(A)(iii) and distribution of heroin
in violation of § 841(a)(1). Where, as here, a general verdict of guilt
is returned on a count charging a conspiracy to distribute multiple
kinds of narcotics, the sentence imposed may not exceed the statutory
_________________________________________________________________
10 Richardson was also sentenced to five years of supervised release on
the drug possession count, to follow his term of imprisonment. We note
that ". . . supervised release is not considered part of the incarceration
portion of a sentence and therefore is not limited by the statutory maxi-
mum term of incarceration." United States v. Pierce, 75 F.3d 173, 178
(4th Cir. 1996).

                    14
maximum for the least-punished statutory object of the conspiracy on
which the verdict could have been based. See United States v. Quick-
sey, 525 F.2d 337 (4th Cir. 1975). Here, the least-punished object on
which the conspiracy conviction could have been based was distribu-
tion of heroin in violation of § 841(a)(1) and§ 841(b)(1)(C). The
maximum sentence a court may impose for distribution of heroin
under § 841(b)(1)(C) is 240 months and, thus, the maximum sentence
allowed on Golden's conspiracy count is 240 months.

Even if Golden was exposed to punishment beyond 240 months by
the drug quantity found by the district court, U.S.S.G. Ch. 5, Part A.,
235-293 months, his sentence was less than the 240 months maximum
provided by the statute, so he has no complaint beyond resentencing,
which is not required, his sentence already being within the statutory
maximum. See Angle, Slip at p. 17. Golden, having not been injured
by the operation of the Apprendi rule and the Sentencing Guidelines,
his sentence accordingly is not contrary to Apprendi and we so hold.
Cf. Rule 5, Ashwander v. T.V.A., 297 U.S. 288, 347-348 (1936) (Jus-
tice Brandeis concurring).

The convictions and sentences of the defendants are accordingly

AFFIRMED.

                  15